UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 or £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:0-19254 LIFETIME BRANDS, INC. (Exact name of registrant as specified in its charter) Delaware 11-2682486 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1000 Stewart Avenue, Garden City, New York, 11530 (Address of principal executive offices) (Zip Code) (516) 683-6000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesRNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes£No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer£ Accelerated filer R Non-accelerated filer £ (Do not check if a smaller reporting company) Smaller reporting company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes£No R The number of shares of the registrant’s common stock outstanding as of May 6, 2011 was 12,066,543. LIFETIME BRANDS, INC. FORM 10-Q FOR THE QUARTER ENDED MARCH 31, 2011 INDEX Part I. Financial Information Page No. Item 1. Financial Statements Condensed Consolidated Balance Sheets – March 31, 2011 (unaudited) and December 31, 2010 2 Unaudited Condensed Consolidated Statements of Operations – Three Months Ended March 31, 2011 and 2010 3 Unaudited Condensed Consolidated Statements of Cash Flows – Three Months Ended March 31, 2011 and 2010 4 Notes to Unaudited Condensed Consolidated Financial Statements 5 Report of Independent Registered Public Accounting Firm 13 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 20 Item 4. Controls and Procedures 20 Part II. Other Information Item 1. Legal Proceedings 21 Item 1A. Risk Factors 21 Item 6. Exhibits 21 Signatures 22 PART 1.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS LIFETIME BRANDS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share data) March 31, December 31, 2010 (unaudited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable, less allowances of $8,403 at 2011 and $12,611 at 2010 Inventory (Note A) Deferred income taxes (Note G) Prepaid expenses and other current assets Income taxes receivable (Note G) ― TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT, net INTANGIBLE ASSETS, net (Note C) INVESTMENT IN GRUPO VASCONIA, S.A.B. (Note B) OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Revolving Credit Facility (Note D) $ $ Accounts payable Accrued expenses Income taxes payable (Note G) ― TOTAL CURRENT LIABILITIES DEFERRED RENT & OTHER LONG-TERM LIABILITIES DEFERRED INCOME TAXES (Note G) REVOLVING CREDIT FACILITY (Note D) TERM LOAN (Note D) 4.75% CONVERTIBLE SENIOR NOTES (Note D) STOCKHOLDERS’ EQUITY Preferred stock, $.01 par value, shares authorized: 100 shares of Series A and 2,000,000 shares of Series B; none issued and outstanding ― ― Common stock, $.01 par value, shares authorized: 25,000,000; shares issued and outstanding: 12,066,543 in 2011 and 12,064,543 in 2010 Paid-in capital Retained earnings 62 Accumulated other comprehensive (loss) ) ) TOTAL STOCKHOLDERS’ EQUITY TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See accompanying independent registered public accounting firm review report and notes to unaudited condensed consolidated financial statements. -2- LIFETIME BRANDS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) (unaudited) Three Months Ended March 31, Net sales $ $ Cost of sales Distribution expenses Selling, general and administrative expenses Income (loss) from operations ) Interest expense (Note D) ) ) Income (loss) before income taxes and equity in earnings of Grupo Vasconia, S.A.B. ) 98 Income tax benefit (provision) (Note G) ) Equity in earnings of Grupo Vasconia, S.A.B., net of taxes (Note B) NET INCOME (LOSS) $ ) $ BASIC AND DILUTED INCOME (LOSS)PER COMMON SHARE (NOTE F) $ ) $ Cash dividends declared per common share $ $ ― See accompanying independent registered public accounting firm review report and notes to unaudited condensed consolidated financial statements. -3- LIFETIME BRANDS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (unaudited) Three Months Ended March 31, OPERATING ACTIVITIES Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash provided by operating activities: Provision for doubtful accounts ) ) Depreciation and amortization Amortization of debt discount Deferred rent (3 ) Stock compensation expense Undistributed earnings of Grupo Vasconia, S.A.B. ) ) Changes in operating assets and liabilities: Accounts receivable Inventory ) Prepaid expenses, other current assets and other assets ) ) Accounts payable, accrued expenses and other liabilities ) ) Income taxes receivable ) ― Income taxes payable ) ) NET CASH (USED IN) PROVIDED BY OPERATING ACTIVITIES ) INVESTING ACTIVITIES Purchases of property and equipment, net ) ) NET CASH USED IN INVESTING ACTIVITIES ) ) FINANCING ACTIVITIES Proceeds (repayments) of bank borrowings, net ) Proceeds from the exercise of stock options 9 6 Excess tax benefits from the exercise of stock options 6 10 Payment of capital lease obligations ) ) NET CASH PROVIDED BY (USED IN) FINANCING ACTIVITIES ) INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) 72 Cash and cash equivalents at beginning of period CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ See accompanying independent registered public accounting firm review report and notes to unaudited condensed consolidated financial statements. -4- LIFETIME BRANDS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2011 (unaudited) NOTE A — BASIS OF PRESENTATION AND SUMMARY ACCOUNTING POLICIES Organization and business Lifetime Brands, Inc. (the “Company”) designs, markets and distributes a broad range of consumer products used in the home, including kitchenware, tabletop and home décor products and markets its products under a number of brand names and trademarks, which are either owned or licensed.The Company markets and sells its products principally on a wholesale basis to retailers throughout North America.The Company also markets and sells certain products directly to the consumer through its Pfaltzgraff®, Mikasa®, Housewares Deals™ and Lifetime Sterling™ Internet websites and Pfaltzgraff® mail-order catalogs. Basis of presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by U.S. generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments, consisting only of normal recurring accruals, considered necessary for a fair presentation have been included.These condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and footnotes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2010.Operating results for the three-month period ended March 31, 2011 are not necessarily indicative of the results that may be expected for the year ending December 31, 2011. The Company’s business and working capital needs are highly seasonal, with a majority of sales occurring in the third and fourth quarters.In 2010, 2009 and 2008, net sales for the third and fourth quarters accounted for 60%, 58%, and 61% of total annual net sales, respectively.In anticipation of the pre-holiday shipping season, inventory levels increase primarily in the June through October time period. Revenue recognition Wholesale sales and Retail Direct sales are recognized when title passes to the customer.Wholesale sales are recognized at shipping point and Retail Direct sales are recognized upon delivery to the customer.Shipping and handling fees that are billed to customers in sales transactions are included in net sales and amounted to $455,000 and $518,000 for the three months ended March 31, 2011 and 2010, respectively.Net sales exclude taxes that are collected from customers and remitted to the taxing authorities. Distribution expenses Distribution expenses consist primarily of warehousing expenses, handling costs of products sold and freight-out expenses.For the three months ended March 31, 2011 and 2010, freight-out expenses for the Wholesale segment amounted to $722,000 and $700,000, respectively.For the three months ended March 31, 2011 and 2010, freight-out expenses for the Retail Direct segment amounted to $1.2 million and $1.1 million, respectively. -5- LIFETIME BRANDS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2011 (unaudited) NOTE A — BASIS OF PRESENTATION AND SUMMARY ACCOUNTING POLICIES (continued) Inventory Inventory consists principally of finished goods sourced from third-party suppliers. Inventory also includes finished goods, work in process and raw materials related to the Company’s manufacture of sterling silver products. Inventory is priced by the lower of cost (first-in, first-out basis) or market method. The Company estimates the selling price of its inventory on a product by product basis based on the current selling environment and considering the various available channels of distribution (e.g. wholesale: specialty store, off-price retailers, etc. or the Internet and catalog).If the estimated selling price is lower than the inventory’s cost, the Company reduces the value of the inventory to its net realizable value. The components of inventory are as follows: March 31, December 31, (in thousands) Finished goods $ $ Work in process Raw materials Total $ $ Fair value measurements ASC Topic No. 820, Fair Value Measurements and Disclosures, provides enhanced guidance for using fair value to measure assets and liabilities and establishes a common definition of fair value, provides a framework for measuring fair value under U.S. generally accepted accounting principles and expands disclosure requirements about fair value measurements.Fair value measurements included in the Company’s condensed consolidated financial statements relate to the Company’s convertible senior notes described in Note A. Fair value of financial instruments The Company determined that the carrying amounts of cash and cash equivalents, accounts receivable and accounts payable are a reasonable estimate of their fair value because of their short-term nature. The Company determined that the carrying amounts of borrowings outstanding under its revolving credit facility approximate fair value since such borrowings bear interest at variable market rates.The fair value of the Company’s $24.1 million 4.75% Convertible Senior Notes (the “Notes”) at March 31, 2011 was $24.1 million and was determined based on Level 2 observable inputs consisting of the most recent quoted price for the Notes obtained from the FINRA Trade Reporting and Compliance Engine™ system at March 31, 2011. -6- LIFETIME BRANDS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2011 (unaudited) NOTE B — INVESTMENT IN GRUPO VASCONIA, S.A.B. The Company owns a 30% interest in Grupo Vasconia S.A.B. (“Vasconia”). The Company accounts for its investment in Vasconia using the equity method of accounting and records its proportionate share of Vasconia’s net income in the Company’s statement of operations. Accordingly, the Company has recorded its proportionate share of Vasconia’s net income (reduced for amortization expense related to the customer relationships acquired) for the three months ended March 31, 2011 and 2010 in the accompanying condensed consolidated statements of operations.The value of the Company’s investment balance has been translated from Mexican Pesos (“MXN”) to U.S. Dollars (“USD”) using the spot rate of MXN 11.89 and MXN 12.42 at March 31, 2011 and 2010, respectively.The Company’s proportionate share of Vasconia’s net income has been translated from MXN to USD using the average daily exchange rate of MXN 12.09 and MXN 12.77 during the three months ended March 31, 2011 and 2010, respectively.The effect of the translation of the Company’s investment resulted in an increase to the investment balance of $1.2 million and $946,000 at March 31, 2011 and 2010, respectively (also see Note J).These translation effects are recorded in accumulated other comprehensive loss.Included in prepaid expenses and other current assets at March 31, 2011 and December 31, 2010 are amounts due from Vasconia of $101,000 and $102,000, respectively. The Company evaluated the requirements of ASC Topic No. 860, Transfers and Servicing, upon adoption in 2010, and determined that the Company did not have a controlling voting interest or variable interest in Vasconia and, therefore, continued accounting for its investment using the equity method of accounting. Summarized income statement information for Vasconia in USD and MXN is as follows: Three Months Ended March31, (in thousands) USD MXN USD MXN Net Sales $ Gross Profit Income from operations Net Income NOTE C — INTANGIBLE ASSETS Intangible assets, all of which relate to the Company’s wholesale segment, consist of the following (in thousands): March 31, 2011 December 31, 2010 Gross Accumulated Amortization Net Gross Accumulated Amortization Net Indefinite-lived intangible assets: Trade names $ $
